Bartlett, J.
By the attachment, the plaintiffs obtained a lien on all the debtor’s interest in the premises, except the right of homestead, and any subsequent purchaser would take subject to that lien. The debtor and his wife then had, free from this lien, only the right*of homestead, but, the homestead not having been, set out, that right was not assignable. Gunnison v. Twitchell, 38 N. H. 62. As against the defendants, therefore, the plaintiffs, by virtue of the levy and execution sale, are entitled to redeem by paying the amount due upon the mortgage, and costs,' except those accruing from the filing of the answers until now, wdiich should be paid by the defendants.. A master should be appointed to ascertain the amount due upon the mortgage, and to tax the costs according to these views.